 380DECISIONSOF NATIONALLABOR RELATIONS BOARDCashway Lumber,Inc.andChauffeurs,Teamsters,Warehousemen and Helpers Local Union 135,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Cases 25-CA-4851 and 25-CA-4917March 13, 1973DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERSFANNING ANDJENKINSOn November15, 1972,Administrative Law JudgeSamuel Ross issued the attached Decision in thisproceeding.Thereafter, the Respondent filed excep-tionsand a supporting brief,and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Cashway Lumber, Inc.,Muncie, Indiana, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.1The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.StandardDryWallProducts,Inc.,91 NLRB 544, enfd. 188 F.2d362 (C.A. 3). We have carefullyexamined the recoid and find no basis for reversing findings.DECISIONSTATEMENT OF THE CASESAMUEL Ross,Administrative Law Judge:This case wastriedinMuncie,Indiana,on June 29, 1972.' The charge inCase 25-CA-4851 wasfiled on March 24,and a complaintthereon issuedonApril26.The charge in Case25-CA-4917 was filed on April 28,and a complaint1All dates refer to 1972unless otherwise noted.2On the motion of the General Counsel theentirerecord in a priorthereon and an order consolidating the cases issued onJune 2. Pursuant to prior notice, the complaints werefurtheramended at the hearing. The Company (theRespondent) filed answers denying the substantiveallega-tions of the complaint and the commission of unfair laborpractices.The principalissues presented for determinationare: (a)Whether the Respondent unlawfully interrogatedand threatened employees prior to a Board-conductedelection; (b) whether it violated Section 8(a)(l), (3), and (4)of the Act by laying off two employees just before theelection because of their support of the Charging Union,and because one of them gave testimony in prior Boardproceedings; and (c) whether it subsequently dischargedtwo additional active union supporters in violation ofSection 8(a)(1) and (3) of the Act, or for cause.Upon the entire record,2 including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent, I make the following:FINDINGS OF FACTI.COMMERCEThe Respondent, an Indiana corporation whose princi-pal office is located at Kent, Ohio, is engaged at variousfacilities including one at Muncie, Indiana, in the whole-sale and retail sale and distribution of lumber and relatedproducts. During the past year,a representativeperiod, theRespondent admittedly purchased and caused to beshipped to its Muncie, Indiana, facility from places outsidethe State of Indiana, goods and materials valued at inexcessof $50,000, and during the same period theRespondent's sales volume was in excess of $500,000.Accordingly, I find that the Respondent is an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDIt is undisputed, and I find, that Chauffeurs, Teamsters,Warehousemen and Helpers Local Union 135, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (the Union), is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.A Thumbnail Picture of the CaseThe Respondent's Muncie, Indiana, lumberyard, some-times called Cashway 28, is 1 of about 50 lumberyardswhich the Respondent owns and operates. On September30, 1971, when the employee complement of the Muncieyardwas approximately 12, some of its employees,including Gary Brummett, one of the alleged discrimina-tees in this case, began an organizational campaign andsigned authorization cards designating the Union as theirunfair labor practice case against the Respondent(Case 25-CA-4590) wasmade part of therecordin these consolidated cases.202 NLRB No. 54 CASHWAY LUMBER, INC.collective-bargaining representative.AdditionalMuncieyard employees, including Philip Hines, Stanley Hutchens,and Ralph Perry, also alleged discriminatees herein, signedunion cards a few weeks later. On October 21, 1971, CarlWagner, the Union's business representative, hand deliv-ered to John Geib, the Respondent's Muncie yardmanager, a letter claiming majority status and demandingrecognition and bargaining. As found by the Board in aprior unfair labor case, the Respondent thereupon prompt-ly fired three employees because of their union activities,coercively interrogated employees concerning the identityof the Union's proponents, and under threat of dischargeinduced employeesto sign statementsabjuring theirinterest in the Union as their representative.3On October 26, 1971, the Union filed a petition with theBoard for certification as the collective-bargaining repre-sentative of the Respondent's yardmen, tow motor drivers,and truckdrivers employed at the Muncie yard. After ahearing on the said petition on January 5, the RegionalDirector on January 25 issued a Decision directing that anelectionbe conducted among the employees of theRespondent in the following appropriate unit:All employees employed by the Employer at itsMuncie, Indiana, establishment; but excluding allregular part-time employees, countermen office clericalemployees, professional employees, guards and super-visors as defined in the Act.4On February 2, the Respondent filed a timely request withthe Board for review of the Regional Director's decision.This was denied by the Board on February 22 as raising"no substantial issues warranting review." On February 23,the day before the scheduled election, the Respondentterminated the employment of Philip Hines and RalphPerry allegedly because of "lack of work." The next day,when Hines attempted to vote, his ballot was challenged bythe Respondent for the reason that he no longer was anemployee of the Company.5 Only two employees, StanleyHutchens and Gary Brummett, cast unchallenged ballotsat the Board election, and the tally of ballots disclosed thatboth voted for the Union and that eight ballots werechallenged. On April 27, 2 days after the Board's hearingon challenged ballots, both Hutchens and Brummett werefired by the Respondent, allegedly for cause.As previously noted, the complaint in this caseallegesthat the termination of all four of these employees6 wasmotivated by antiunion considerations, that Hines' termi-nation also was motivated by his testimony against theRespondent, and that the Respondent thereby engaged inviolations of Section 8(a)(3), (4), and (1) of the Act.B.Alleged Interference, Restraint, and Coercion1.The hearing in the priorunfair labor practice caseagainst the Respondent was scheduledfor and held onFebruary 15. About a week before that hearing, Yard3Cashway Lumber,Inc.,196NLRB No. 174.4The Regional Director also foundthat YardForeman Joe Kane was asupervisor within the meaningof the Act.5Perrymade no effort to vote.6Hines andPerry on February 23and Hutchens and Brummett on April27.7These were the employees who were found in the prior case to have381Foreman Kane told Philip Hines, a yard employee of theRespondent, that he had been subpenaed to testify at theforthcoming hearing, and Hines replied that he, too, hadbeen subpenaed.Kane askedHines,"Why?" Hinesanswered that "the Union or whoever it was thought I hadsome information that might help Rucker and Robinsonand Tuttle." 7 Kane asked Hines "what kind of informa-tion" he had. Hines replied only that he "was going to tellthe truth." 8The complaint in Case 25-CA-4851,alleges,inter alia,thatKane's interrogation about the testimony Hines wasgoing to give at the impending Board hearing constitutedinterference, restraint, and coercion of employees in theexercise of rights guaranteed by Section 7 of the Act, andthereby violated Section 8(axl). I find no reasonablesupport for such a characterization of Kane's question toHines. The conversation between them clearly was casual.Kane did not question Hines about his forthcomingtestimony until after Hines volunteered the informationthat he had been subpenaed to testify. The question whichKane asked Hines contained no coercive or restrainingimplication or connotation. To the contrary, it disclosedonly a natural curiosity. Moreover, although obviously notdispositive,Hines clearly was not restrained by Kane'squestion, for he disclosed no compunction either aboutrefusing to answer it, or in later testifying against theRespondent. I conclude from all the foregoing that Kane'sinterrogation ofHines did not constitute interference,restraint, or coercion of employees within the meaning ofSection 8(a)(l) of the Act.2.During the organizational campaign, several employ-ees of the Respondent were furnished by the Union with"campaign stickers."About a week before the Boardelectionon February 24, employees Hines, StanleyHutchens, and Gary Brummett were "building storage binsfor doors" in the Respondent's warehouse when ManagerJohn Geib came by and noticed some "rubber stencils" ona counter or shelf which had been arranged to spell "Local135."Geib angrily told the three employees that this was"his lumber yard," that he had found a union sticker on hisadding machine and several other places in the warehouse,and that if he "found any more of them" he would fire theemployee "who was sticking them around." Geib also toldthe three employees that he "didn't care" if they put thestickers on their own property, but "not to be sticking themon his." 9The complaint in Case 25-CA-4851alleges,and theGeneral Counsel contends, that Geib's threat to dischargeany employee who posted union signs on the Respondent'sproperty constitutes interference, restraint, and coercion ofemployees in the exercise of Section 7 rights, and violatesSection 8(axl) of the Act. The General Counsel's briefcharacterizes Geib's statement both as a threat to dischargeemployees because of their union activities, and as thepromulgation of an "unlawful no-distribution rule," but itbeen dischargedby the Respondentin violation of Section 8(aX3) of theAct.8The findingsabove arebased on Hines' uncontroverted testimonywhich is credited.9The findingsabove arebasedon a composite of the uncontrovertedtestimony of Hines and Hutchens which I credit. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDcites no authority to support either of these contentions. Iregard these contentions as unsupported by the record.There was no testimony that the Respondent permits otherstickers or literature to be posted on its premises. I do notregard the rights of employees under the Act to engage inunion activities at an employer's premises, and to distrib-ute union literature, to include the right to post unionstickers on the employer's walls and property. I thereforeperceive no infringement of employees' rights under theAct in Geib's threat to discharge any employee who postedunion stickers on the Respondent's property. Accordingly,Irecommend dismissal of the complaint insofar as italleges that Geib's conduct in this regard violated Section8(a)(1) of the Act.C.The Discriminatory Layoffs of PhilipHines andRalph Perry1.Theprima faciecaseRalph Perry was hired by the Respondent on October 16,1969, to workas a regularpart-time yardman at theMuncie yard. Philip Hines was hired on September 7, 1971,towork as a full-time yardman. Both Hines and Perrysigned unionauthorization cards in mid-October 1971 atthe union hall. On February 15, during the hearing in theprior unfair labor practicecase againsttheRespondent,Hines'union card was received in evidence, and that ofPerry was offered but rejected and placed in the rejectedexhibit file.10 The Respondent thus had knowledge thatboth Hines and Perry had designated the Union as theircollective-bargaining representative. Hines testified for theGeneral Counsel on February 15 in the caseagainstRespondent. Based in part on his testimony, the Boardfound, notwithstanding the Respondent's contraryconten-tion, that Yard Foreman Kane was a supervisor within themeaning of the Act, and that the Respondent, throughKane, had engaged in unlawful interrogation of employeesto ascertain the identity of the Union's employeeorganiz-ers.11On Wednesday, February 23, in the middle of theRespondent's workweek,12 and just 8 days after Hinestestifiedintheprior case as described above, theRespondent, without prior notice or warning, advised bothHines and Perry that their employment was terminated forlack of work. Both were reinstated about 3 months later;Hines on May 8, and Perry on May 18.During the first 3 days of the week in which they werelaid off, Hines' and Perry had worked 29 1/2 and 23 hours,respectively. In addition, in the 3-full weeks in Februarywhich preceded their layoff, Perry had worked 52 1/2hours, 51 1 /2 hours, and 53 hours, and Hines had worked50 hours, 53 hours, and 43 1/2 hours.13 Furthermore,according to the uncontroverted testimony of Hines and10Perrywas not a witnessin the prior caseagainst Respondent, and hiscard was rejected because Carl Wagner, the Union's agent through whosetestimony the card was offered, did not see Perry sign the card.11 196 NLRB No. 174. As previouslynoted, the Board also found thatthree employees who assertedly had beenterminatedby the Respondent inOctober and November 1971 for lack of work, had in factbeen dischargedbecause of their support of the Union.12The Respondent's payroll week begins each Monday and ends onSaturday. The employees are paid for that week's workon the followingThursday or Friday.Perry, at the time of their layoff, there were freight carswaiting to be unloaded, and they were doing other workwhich kept them "busy all day." Finally, although thelayoff,according to Respondent'smanagerGeib,wasmotivated by a seasonal reduction in business, and wasnever intended to be other than temporary, when Hinesattempted to vote at the Board-conducted election onFebruary 24, the day after his layoff,his ballot waschallenged by the Respondent on the ground that he "wasno longer anemployee of the Company." 14 All of theforegoing, including the timing of the layoffs in midweekjust 1 day before the Board election, and the subsequentchallenge to Hines' ballot, presents a very persuasiveprimafaciecase that the layoffs were motivated by antiunionconsiderations, and in the caseofHines,also by histestimony against the Respondent in the prior unfair laborpractice proceeding.2.The affirmativedefenseAccording to Yard Manager Geib, the reason for thelayoff of two employees on February 23 was:February is a very slow month. My payroll was aboutthe same. It was costing me too much to operate. I wasactually operating at a loss. There was not enoughbusinessto keep every body at the yard busy.Geib further testified that Perry was selected for layoffbecause he was a part-time employee, and because "he wasone of the lower men on the totem pole," not by virtue oflesser seniority, but in "productivity" and in the number ofhis "errors." Geib offered no explanation for his selectionfor layoff of Hines, a regular, full-time employee. Ashereinafter noted, I regard Geib's explanations for thesesudden, mid-week, layoffs without prior notice as unwor-thy of any credenceor reliance.The work which the Respondent's yardmen are requiredto perform undisputedly is directly related to the Compa-ny's sales and purchases of lumber and other materials.15Geib admittedly had available daily records of thepurchases and sales of the Muncie yard, and he assertedlybased his decision to lay off Hines and Perry on February23 on those records. However, a compilation of theRespondent's sales and purchases to which the partiesstipulated,16 discloses that the volume of purchases andsales in February 1972 (toward the end of which the layoffsoccurred) were substantially (72 percent) higher than thoseinJanuary 1972, when the Respondent laid off noemployees.17 These figures, and the substantial number ofhours including overtime worked by Perry and Hines inFebruary 1972 prior to their layoff, lends credence to theirtestimony that there was ample work for them in the13 Joint Exh. 1.14Perrymade no attempt to vote because,as he testified,"I figured thatsince I waslaid offthat I wasn't eligible to vote."15The purchases must be unloadedfrom trucksor freightcars, andsorted and stacked in the Respondent's yardand warehouse.The sales mustbe taken from the stacks and loaded for delivery,either on the customer'svehicle or theCompany's truck.16Resp. Exh. 3.17The total February volumewas $132,855; thatin January was $77,231. CASHWAY LUMBER, INC.383Respondent's yard at the time of their peremptorytermination.18 Furthermore, although the layoff of Hinesand Perry assertedly was motivated (according to Geib)because the Muncie yard "was actually operating at aloss," the Respondent produced no records to support thisconclusion, nor any explanation for the failure to do so. Iinfer therefrom that the records if produced would nothave supported Geib's testimony in this regard.19More-over, contrary to Geib's testimony that a layoff was requiredbecause of lack of work, the record clearly discloses thatafter February 23, John Whitsett, an employee who hadbeen hired less than 2 months earlier, and who previouslyhad worked only on Saturdays, was given full-time work inthe 2 weeks immediately following the layoff, and thatthereafter additional part-time help whom Geib describedas "a couple of kids" admittedly were hired to unload"boxcars at night, in the evening."All of the foregoing persuade me that no credencewhatsoever can be accorded to Geib's testimony regardinghis reasons for the layoff of Hines and Perry in midweekon the day before the Board election, and that theRespondent has failed to support its affirmative defense bycredible, competent, evidence.203.ConclusionIn the light of the patently incredible and pretextualreasons asserted for the layoffs of Perry and Hines, the realreason therefor is quite obvious. Perry and Hines wereknown by the Respondent to be union supporters. Inaddition,Hines had only recently testified against theRespondent in the prior unfair labor practice case. TheRespondent was opposed to the representation of itsemployees by the Union. The Board election was sched-uled for the following day. By terminating their employ-ment, the Respondent would be able to challenge theirright to vote on the ground that they no longer wereemployed by the Company. In fact, that is precisely whatthe Respondent did when Hines attempted to vote the nextday. All the foregoing persuade me that the terminations,or layoffs, of Hines and Perry were motivated by antiunionconsiderations,and that Hines also was dischargedbecause he gave testimony under the Act in the pnor caseagainst the Respondent. I therefore find that the Respon-dent thereby engaged in unfair labor practices within themeaning of Section 8(a)(3), (4), and (1) of the Act.18Moreover, although the Respondent's purchasesand sales a yearearlier (in January and February 1971) were comparable to those in Januaryand February 1972, Perry was not then laid off for lack of work or for anyother reason, and he worked practicallyfull-time hoursthroughout January,February, and March, 197119InternationalUnion,UA W v N L R B,459 F 2d 1329 (C A D.C , Jan.25, 1972), Wigmore,Evidence,Sec 285 (3d ed 1940)20 I note further in this regard that in the prior case in which Geibsimilarly had asserted that three union supporterswere terminated inOctober and November 1971 for lack of work,he testified that he retainedHines, then a newly hired employee withlesser senioritythan the allegeddiscnminatees,becauseHines wasa "better employee" and "more valuableto our company." I note further that contrary to Geib's testimony in theD.The Discriminatory Discharges of StanleyHutchens and GaryBrummett1.The General Counsel'sprima faciecaseStanley Hutchens was first employed by the Respondentin April 1969. At the times material herein, he worked fortheCompany as a truckdnver and a yardman. GaryBrummett was hired by the Respondent on April 12, 1971,and worked thereafter as a yardman. Both Hutchens andBrummett were fired by the Respondent on April 27, 1972,assertedly because of misconduct they allegedlyengaged inonApril 26, the day before their terminations. Thecomplaint in this case alleges that Hutchensand Brummettwere fired because of their support of the Union, and thattheRespondent thereby further violated Section 8(a)(3)and (1) of the Act.The incident which assertedly motivated the Respon-dent's termination of Hutchensand Brummetton April 27occurred on April 26 in the forenoon. About 10 a.m. onApril 26, Hutchens was given a ticket by Yard ForemanJoe Kane to deliver 24 squares of roofing shingles to thehome of Mrs. Earl Oliver. A square of shingles consists ofthree bundles, each of which weighs 80 pounds. Uponreceiptof the ticket, Hutchens proceeded to load theRespondent's truck with the shingles with the use of atowmotor. Hutchens' loading process was interrupted afew times while he "waited on some customers." After thetruckwas loaded, he filled its tank with gas at theCompany's pump, checked the oil, and left the yard tomake the delivery about 11 a.m. Just before he left,Hutchens asked Foreman Kane if there would be anyoneat the delivery site to help him unload, and Kane repliedthat help was supposed to be available. Hutchens then saidthat if there was no help at the delivery site he would returnto the yard "and get some help." Kane responded, "That'sall right. I don't blame you for wanting some help on thatload."21 Hutchens was unable to find the place of delivery,and about 11:20 a.m., he called the Respondent's yard andwas advised that the delivery site was next to the"Robinson job" about one-half mile from the Respon-dent's yard. Hutchens then proceeded to the correct placeof delivery where he was told by Mrs. Earl Oliver, thecustomer, that there was no one there to assist him with theunloading, and that she wanted half of the load to be put"around behind the house" and the other half in front.Hutchens told Mrs. Oliver that he would have to go backto the Respondent's yard and "get some help."Hutchens got back to the Respondent's premises about11:45 a.m., just as GaryBrummettwas getting into his carto eat his "dinner." Hutchens askedBrummettto help himinstant case,that Perrywas selectedfor layoffdespite his greater senioritybecause of his "errors,"Geib previouslyhad recommendedPerry for twowage increases,the first(May 1970)because hewas "very dependable-watches outfor Cashway,"and the second(February1971), because he"is themostaccurateof the yardmen-even catches errors in multiplicationon sales tickets!"21The findings and quotesabove arebased on Hutchens'testimonywhich I regardas generallyreliable and credit Kane,a witness for theRespondent,denied thatHutchensinquiredwhether assistancewasavailable at the siteof the delivery,and he also denied that he authorizedhim to come backand "take someone with him" if help was not availableAs notedinfra,Iplace no credence in Kane'sdenials of Hutchens'testimony 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDunload theshingles.Brummett asked Hutchens whether hehad received "permission" for Brummett to help him.Hutchens replied that he had obtainedsuch permission"from Joe [Kane]." Brummett then got into the truck withHutchens, and they drove back together to Mrs. Oliver'shouse where they unloaded the shingles, and then returnedto the Respondent's yard.It wasthen 12:35 p.m.Brummettthen proceeded to finish his dinner, and Hutchens returnedto work in the Respondent's warehouse. For the rest of thatday, both Hutchens and Brummett performed their usualduties for the Respondent, which includedwaiting oncustomers, filling their orders, and, in the case ofHutchens, also making another delivery that afternoon.Although they both wereseenat work all that afternoon byboth Manager Geib and Yard Foreman Kane, no adversecomment or reprimand was directed to either Hutchens orBrummettfor the admittedly known fact thatBrummetthad left the yard to assist Hutchens with the unloading ofthe roofing shingles at Mrs. Oliver's house, or for anyalleged impropriety in their conduct of the delivery.22On the following morning (April 27) both Hutchens andBrummettreported for work at the Respondent's yard at7:30 a.m., their usual starting time. About 8 a.m., ForemanKane directed Hutchens to deliver a load of windows toEaton, and instructed Hutchens to get Brummett to helphim to load the truck. While Hutchens and Brummett wereengaged in loading, Manager Geib came over and helpedthem with some of the larger picture windows. NeitherGeib nor Kane said anything to Hutchens or Brummettabout the shingles' delivery of the previous day. UponHutchens' departure with the windows, Brummett returnedto waiting on a few customers. Then, about 9 a.m., for thefirst time since the shingles' delivery made at noon on theprevious day, Geib said to Brummett that he would like tohear the latter's version of the shingles' delivery.Brummettasked, "What shingles?" Geib said the shingles whichBrummett"helpedStanleyunload the day before."Brummett answered,All I did was he [Hutchens] came out there while I wasat dinner and said I was supposed to help him unloadthem. And I asked him if he'd got permission and hesaid yes and I went and helped him unload them.Brummettalso told Geib that he saw nothing wrong withwhat he did. Geib responded that "he couldn't have me[Brummett]doing that and that he couldn'tusemeanymore." 23After delivering the load of windows in Eaton, Indiana,Hutchens returned to the Respondent's yard about 10:30to 11 a.m., and was told by a fellow employee thatBrummett had been fired for going with him on theshingles' delivery the previous day. He immediately soughtout Foreman Kane and asked him what had happened.Kane replied that he knew nothing about it. Hutchens then22The findings above are based on the uncontroverted testimony ofHutchens and Brummett which I regard as reliable and credit.23The findings above are based onBrummett's andHutchens' testimonywhich I credit According to Geib, on April 27, when he askedBrummettwhyhe left the yard with Hutchens the previousday,Brummettreplied, "Ijust felt like going"Brummettcategorically denied making any suchstatementtoGeib, and I credit his denial as more reliable than Geib'stestimony which I regard as worthy of little credence24The findings in the preceding paragraph are based on Hutchens'resumed the work he had been doing before he left todeliver the windows. A short while later, Geib came up andcalled to Hutchens to come down from the truck on whichhe was standing. Geib then told Hutchens, "We can't haveyou guys doing them [sic] kind of things. Leaving withoutpermission and all that." Geib also accused Hutchens of -"stopping by my [Hutchens'] house when I had a loadgoing out [that way]." He told Hutchens that he would beunable "to use" him "anymore," and Hutchens responded,"That suitsme fine."Hutchens testified that his responseto Geib was prompted by a remark previously made to himby Foreman Kane that "they [the Respondent] werelooking for a reason to fire us anyway."24Brummett signed a union authorization card on Septem-ber 30, 1971, and Hutchens did likewise on October 18,1971. Thereafter, at the election conducted by the Board attheRespondent's yard on February 24, Brummett andHutchens cast the only ballots which were not challengedby either party. Inasmuch as the tally of ballots disclosedthat the two votes were for the Union,25 the Respondentobviously then knew (even if it did not previously know)that Hutchens and Stanley were union adherents. - More -over, as Brummett was the Union's observer at the election,the Respondent obviously also knew that he was a unionprotagonist.As previously found by the Board in the prior caseagainst the Respondent, immediately after the Uniondemanded recognition as the collective-bargaining repre-sentative of theMuncie yard employees, the Companyterminated the employment of three employees because oftheir support of the Union.26 In addition, as found above,on the day before the scheduled Board election, theCompany laid off two additional employees, Hines andPerry, for antiunion reasons, and although according to theRespondent these terminations assertedly were seasonaland temporary, it nevertheless then challenged the ballot ofHines on the ground that he no longer was an employee ofthe Company.It isthus obvious that the Respondent wasand is violently opposed to the representation of itsemployees by the Union.According to their foreman, Kane, neither Hutchens norBrummett were ever previously reprimanded for loafing orfor not working fast enough. Before the advent of theUnion, Manager Geib, in recommending Brummett andHutchens to the Respondent's main office for raises, haddescribedBrummett asa "Reliable Good Worker,"27 andhad said of Hutchens, that he "Has been doing a real goodjob on deliveries."28 According to the credited testimonyof several of the Respondent's employees, the assignmentof yard employees to assist the truckdrivers with unloadingat the deliverysite isnot unusual. There is no evidence thatHutchens had ever previously, without authority, solicitedany employee to go with him to help him unload the truck,uncontroverted testimony whichis creditedKane, a witness for Respon-dent, did not denymaking thequotedstatement which was attributed tohim by Hutchens25GCExh9.26As of the date of thehearing in this case,none of these threediscnminateeshad been reinstated by theRespondent27G C Exh 1526G C Exh 12. CASHWAY LUMBER, INC.nor any evidence that Brummett had ever previously leftthe yard without permission.Furthermore,although Kaneadmitted that Brummett told him during the afternoon ofApril 26 that Hutchens had said to Brummett that he hadpermission to take Brummett with him,neither he nor Geibmade any effort to verify the truth of that statement beforeGeib fired Brummett the following day. Moreover, onApril 26 at 2 p.m., Geib knew all the grounds for which heassertedly fired Hutchens and Brummett,but neverthelessdidnot discharge them, permitted them to continueworking without question or reprimand the rest of thatday, and to report and work several hours the next daybefore firing them.In the context of the Respondent'spredilection fordischarging employees because of their support of theUnion,the foregoing establishes at leastprima faciethatthe discharge of Hutchens and Brummett on April 27 wasbased,not on their alleged misconduct in connection withthe shingles delivery on April 26,but rather on theirsupport of the Union to which the Respondent wasopposed.2.Thepretextual reasons asserted for thedischarge of Hutchens and BrummettThe General Counsel'sprima faciecase gains addedsupport from the pretextual reasons asserted by theRespondent for the discharge of these two employees, andfrom the contradictory,implausible,and incredible testi-mony in support of these assertions.In an affidavit sworn to by Respondent Manager JohnGeib on May 26,29 the only reason for which he assertedlyfiredHutchens and Brummett on April 27 was theirallegedly improper conduct in connection with the deliveryof the load of shingles on April 26. In sum, the affidavitstated that:Hutchens first was unable to find the jobsitewhere the shingles were supposed to be delivered,and hadto call up for instructions regarding its location; thatsubsequently Hutchens returned to theyardand "pickedup Gary Brumet [sic]without any authority and for noapparent reason";that thereafter they were seen by JamesChumley at the delivery site"not unloading the truck andsitting on the shingles talking"; and that Geib "found outabout the incident in the evening[of April 26] and beganquestioning employees to find out all the facts." Theaffidavit then concluded as follows:9.IdischargedGary Brumet[sic]and StanleyHutchins[sic] on the morning of April 27,1972, for thefollowing reasons:a.Hutchins was observed driving the truck toplaces he should not be driving the truck and forloafing.b.Brumet was discharged for leaving the yardwithout permission and for loafing.10.When I confronted both employees they gave noexcuse for their action and acted as if I could not firethem.At the hearing in this case,Geib testified that he alsofiredHutchens for reasons unrelated to the April 26incident.In this regard Geib testified that Hutchens was385fired because:(a) in February,before going on vacation,Hutchens failed to report that some parts he hadtransported to a customer had been damaged in transit andhad to be replaced;(b) on one occasion the Respondent'struck became inoperative in front of Hutchens' house at atime when it was not supposed to be there; (c) occasionallywhen making deliveries Hutchens forgot to take a box ofnailswith him or felt paper for a roofing job; (d) on oneoccasion he "mashed"a customer's shrubs by carelesslythrowing material on the ground;and (e) without permis-sion Hutchens occasionally stopped at his house for dinnerin the course of making deliveries for the Respondent.Iplace no credence in Geib's testimony that Hutchens'dismissalwasmotivated by any of these additionalreasons. I base this finding both on Geib's significantfailure to mention these reasons for Hutchens'dismissal inhis affidavit, and on the following additional considera-tions:Hutchens admittedly was laid off by Geib on March 16,1972, and recalledon April 5,1972, 3 weeks before hisdischarge.The deliveryin connection with which Hutchensallegedly failed to report that damaged parts requiredreplacement occurred in February 1972 before Hutchens'layoff and recall. The incident when the Respondent'struck stalled in front of Hutchens'house at a time when heallegedlywas not supposed to be there occurred inJanuary,and thus likewise preceded Hutchens'layoff andrecall.The incident in which Hutchens allegedly"mashedsome shrubs" occurred"about two years ago."Geib'svague testimony regarding Hutchens'alleged failure totakenailsand roofing paper with him on deliveriesindicated that these asserted omissions occurred beforeHutchens' vacation in February 1972, and thus alsooccurred before Hutchens'layoff and recall. Inasmuch asHutchens was recalled from his layoff by Geib after allthese alleged incidents, and notwithstanding these allegedshortcomings,and in view of Geib's failure to refer to anyof them in his affidavit as a contributing reason forHutchens' termination,IregardGeib's testimony thatHutchens'dismissalwas motivated by these allegedlyadditional reasons as worthy of no credence whatsoever.The only specific "additional"incident which assertedlymotivatedHutchens'dismissal that occurred after hisreinstatement on April 5 happened about 10 days beforeHutchens was fired. It involved a customer named Smootwho was building a house about 100 yards from ManagerGeib'shome.According to Geib,Hutchens left the yardwith the delivery to Smoot's house about 5:25 p.m. Gelbtestified that although the distance to thisjobsite was only7 or 8 miles, Hutchens did not arrive at the jobsite until Ihour and 10 minutes later.Geib further testified that hewas at the jobsite when Hutchens arrived with the delivery,and he admitted that he did not reprimand Hutchens forhis alleged tardiness in making the delivery,at least notuntil the following day. However,according to Hutchens,whose testimony I regard as more reliable than Geib's, thedelivery to Smoot "was a pretty good sized load"; he wasstill loading it at 6 p.m.; it was about 6:30 p.m. before heleft the Respondent's yard to make the delivery; he hadreceived permission from Kane to stop at his house for29G C Exii 6 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDdinner after making the delivery; he drove directly toSmoot's jobsite from the yard; Geib was there when hearrived and assisted him in the proper dumping of theload; and after making the delivery, he stopped, "atesupper," and then returned to the yard about 7:30 p.m.Hutchens also denied that Geib ever reprimanded him forhisalleged tardiness in connection with this delivery.Foreman Kane, a witness for the Respondent, admittedthat, he occasionally permitted Hutchens to stop at hishome for dinner before making a delivery, and he wasunable to recall whether or not he had done so inconnection with the Smoot delivery.I conclude from all the foregoing, including the 10-dayinterval between this delivery and Hutchens' discharge,and the absence of any reference thereto in Geib's affidavitwhich purportedly enumerated all the reasons for Hutch-ens'dismissal, that the assertion that Hutchens wasdischarged because of this incident is a pretext which isunworthy of any credence.As previously noted, according to Geib's affidavit,Brummett was fired on April 27 because he left the yard onApril 26 without prior permission, and because he loafed atMrs.Oliver'shouse instead of unloading the shinglespromptly. However, as in Hutchens' case, at the hearingGeib expanded on and gave additional reasons forBrummett's dismissal. Thus, when Geib, then a Section43(b) witness, was asked why he terminated Brummett, hetestified that it was not only because he left the yard withHutchens on April 26 without permission, but also becauseGeib had been told by several employees80 that Brummettwas telling them "they didn't have to take out a deliverywith just one person anymore," "that I [Geib] couldn'tmake him work, he wasn't going to quit and that I couldn'tfirehim.Things like that." I regard these assertedadditional grounds for Brummett's discharge as incredible,pretextual, afterthoughts for the following reasons:Although Geib assertedly received these reports aboutwhat Brummett allegedly was telling employees a weekbeforeBrummett's termination, Geib admittedly neverasked Brummett whether he said these things, or whetherthe reports were true. Moreover, Geib admittedly neverreprimanded or admonished Brummett for making thesealleged statements to employees. I note, moreover, thataccording to Geib's own version of their terminal conver-sation on April 27, the only reason given by Geib toBrummett for his discharge was that he had left the yardwithout permission. In view of the foregoing, I place nocredence in Geib's testimony that Brummett's terminationwas motivated by these alleged reports.This leaves for consideration the Respondent's assertionthatHutchens and Brummett were fired on April 27 fortheir alleged misconduct on April 26 in connection with thedelivery of the roofing shingles to Mrs. Oliver's house. Ashereinafter found, the testimony of the Respondent insupport of this assertion was patently self-contradictory,evasive, equivocal, dissembling, and implausible.Basically, themisconduct for which Hutchens andBrummett assertedlywere fired was: (a) Hutchens,allegedly without authority, solicited Brummett to go with30The employees who allegedly reported this to Geib were JamesChumley, Gail McCord, and Foreman Joe Kane.him to Mrs. Oliver's house to help him unload the roofingshingles, and Brummett accompanied him without askingfor permission; and (b) both Hutchens and Brummettallegedly loafed at the jobsite and thereby unduly extendedthe length of their absence from the Respondent's yard.(a)The issue as to whether or not Hutchens wasauthorized by Foreman Kane to get someone to help himunload the shingles if no assistance was available at thedelivery site presents a pure credibility question. Aspreviously noted, Hutchens testified that he requested andobtained such authorization from Kane before he left theRespondent's yard to make this delivery, and Kane deniedHutchens' testimony in this regard. Although I havecredited Kane's testimony in several other respects, I creditHutchens' testimony in this regard as more reliable thanKane's for the following reasons:The load which Hutchens was delivering consisted of 72bundles of shingles each of which weighed 80 pounds.They had been loaded on the flat bed truck with the helpof a tow motor and were stacked on the truck "ten squareshigh." For one person without help to unload would haverequired him to climb up on the truck, place a bundle onthe bed of the truck near its edge, climb down from thetruck, carry the bundle to its place of deposit, and thenrepeat the entire process of climbing up and down from thetruck again and again until all 72 bundles were unloaded.In view of the obvious difficulty with this procedure,Hutchens' testimony that he requested help is moreplausible than Kane's testimony that he didn't, and Itherefore credit the former.Moreover, the subsequentconduct of all the parties involved lends credence toHutchens' testimony that Kane granted his request andauthorized him to come back for help if none was availableat the delivery site. Thus, as previously noted, whenHutchens discovered that there was no one at the deliverysitewho could help him unload, he came back to the yard,asked Brummett to come with him and help unload theshingles, and told Brummett that he had authority fromKane for Brummett to assist him. I find it difficult tobelieve that Hutchens would have done what he did andsaid this to Brummettunless,as he testified, such authorityhad been given to him by Kane. I note in this regard thatHutchens and Brummett returned from this delivery about12:35 p.m. on April 26, and both Geib and Kane thenknew that Brummett had accompanied Hutchens. I notefurther that Foreman Kane admittedly askedBrummettwhy he accompanied Hutchens on this delivery, and wastold that Hutchens had told Brummett "that he hadpermission to take him [along]." Notwithstanding theforegoing, neither Brummett nor Hutchens were admon-ished or reprimanded for allegedly acting without authorityor permission until their discharge almost 24 hours later.31I conclude from the foregoing, contrary to Kane's denials,thatHutchens requested and was authorized by Kane tocome back to the yard for unloadingassistanceif none wasavailable at the deliverysite.It follows,a fortiori,that Iplace no credence in the Respondent's (Geib's) testimonythat Hutchens' and Brummett's discharge the next day was31Geib's implausible explanations for not immediately firing Hutchensand Brummettwill be analyzed,infra CASHWAY LUMBER, INC.motivated by their making this delivery jointly withoutauthority and/or permission.(b)We come then to the Respondent's assertion andGelb's testimony that Hutchensand Brummettwere firedfor "goofing off" (loafing) during the delivery of theshingles. The only direct testimony that these two employ-ees loafed during the shingles' delivery was given for theRespondent by James Chumley, a counterman employedby the Respondent. Chumley testified that on April 26,sometime between 11:15 and 11:30 a.m., as he was leavingtheRespondent's yard to go home for dinner, theCompany's truck "was leaving just ahead of me" withHutchens and Brummett; he passed the truck as it turnedinto the deliverysite;he continued on to his home, atedinner, and then drove back to the yard; he "passed thejob again" on the return trip about 12:20 p.m. and sawHutchens and Brummett sitting "on the roofing" with"their elbows behind them"; at that time, "it [the truck]was not unloaded," and he "could see the whole load wason there"; he got back to the yard about 12:25 p.m.;thereafter at 2 p.m., andagain laterthat afternoon while atwork, and once again that evening while bowling, GelbaskedChumley whether he had seen Hutchens andBrummett at the jobsite, and whether they had asked him(Chumley) for permission "to go [together] on the load";and on each occasion, he repeated to Geib that he had notgiven them permission to go, and that he hadseen"both ofthem on the truck and on the roofing laying [sic] down"Geib's testimony in this regard was as follows: About"eleven,eleven-fifteen,eleven-thirty-a quarter till twelve,"Geib started to look for Brummett but "couldn't find"him; Geib "asked a couple of people" whereBrummettwas, "because I thought maybe he had fallen down, lumberfell on him or something like that"; he next saw Hutchensand Brummett return from the delivery of the shingles "inthe truck together back at the yard about twelve-thirty,"but he admittedly did not ask either of them where theyhad been because he was "very busy," but he neverthelesscommenced "an investigation of what had happened"; "Iprobably started right then asking a few questions"; at 2 or3 p.m., he asked Chumley whether he had sentBrummettwith Hutchens, and Chumley not only told him "no," butalso that he had "passed Gary [Brummett] and Stanley[Hutchens] going to the jobsite at about eleven-twenty-five,"and "when he [Chumley] came past[again] attwelve-ten," "they were sitting out on the shingles" and"they got back to the yard about twenty-five after, twelve-thirty"; that he then asked Kane whether he had sentBrummettwith Hutchens and Kane said, "No"; that henevertheless did not question Hutchens or Brummett abouttheirallegedmisconduct "the rest of the afternoon"because "I was very busy. And I wanted to make sureabout the facts before I did something," "I wanted to heartheir side of it"; moreover, he "didn't have enough time to32The quoted matter in the preceding paragraph are from Geib'stestimonyAlthough Geib testified that he "askedthemin the morning" for"theirsideof it," he gave no testimony regarding the nature of the inquiry,if any,which he directed to Hutchens before he fired him33 In this regard, it is significant that although Geib admittedly sawHutchens and Brummett return in the truck together about 12 30 p in, headdressed no inquiry to either of them as to where they had been.387fire them"; the next morning, although Gelb and Brum-mett worked together until 9 a.m. helping Hutchens loadwindows on the truck, Gelb did not ask either of them fortheir "side of it" until Hutchens left with the delivery; thenfor the first time he asked Brummett why he went withHutchens the previous day on the "shingle deal," andwhether he had permission to do so; Brummett replied thathe "just felt like going" and Geib then fired him;and afterHutchens returned from his delivery, Geib fired him about11 a.m.32As hereinafter explicated, I regard the testimony ofChumley, that he observed Hutchens and Brummett"laying" on the full load of shingles, and of Geib, that hefired them for loafing, as pure prevarication. According tothe undisputed testimony of Foreman Kane and Brum-mett, the latter's usual "dinner" hour is from 11:30 a.m. to12 noon, and that of Gail McCord, another yard employee,is immediately after Brummett's. On April 26, however (theday that the shingles were delivered), McCord at 11:15a.m. requested and, with Brummett's acquiescence, wasgiven permission by Kane to take his dinner hour between11:15 and 11:45 a.m. Brummett accordingly continued towork in the yard until 11:45 a.m.Brummetthad juststarted his dinner and was sitting in his car in the yardwhen Hutchens came back with the load of shingles andasked Brummett to accompany him. Brummett agreed togo after he asked, and was told by Hutchens thatpermission for Brummett to assist him had been obtainedfrom Foreman Kane. They left the yard together in thetruck at 11:50 a.m.In the light of the foregoing, I place no credence inGeib's testimony that he looked for Brummett at 11, 11:15,11:30, and 11:45 a.m., since this included the period whenBrummett usually took his dinner hour, and because, ifGeib had in fact looked at any of thesetimes,he obviouslywould have found Brummett for the latter did not leave theyard until 11:50 a.m. I therefore regard Geib's testimonythathe looked for Brummettasmendacious,and hisprofession of concern for Brummett's well being as utterhypocrisy 33 Moreover, inasmuchas Brummettand Hutch-ens did not leave the yard together until 11:50 a.m., it isobvious that Chumley's testimony that he followed themout of the yard between 11:15 and 11:30 a.m.is likewiseunworthy of any credence.34As previously noted, according to Chumley, about 12:20p.m. he again passed the jobsite enroute back to theRespondent's yard, he assertedly saw Hutchens andBrummett sitting on the whole load of shingles, and noneof it had been unloaded. This testimony is anotherfabrication. The distance between the jobsite and the yardconcededly was not great. It took Chumley just 5 minutesto get back to the yard after he allegedly saw Hutchens andBrummett sitting on the full load of shingles. However,34 I note in this regard that Chumleytestified on cross-examination thathe saw Hutchensand Brummettthrough thewindow"in the back of the cabof the truck,"but when questions were directed to him to show that the cabwindow probablywas obstructedby theshingles on the truck,he firstequivocated and then,whenalertedby Respondent's counselthathe couldhave seenHutchens and Brummett when he passed their truck, he changedhis testimonyand said that he sawthem when he "was parked beside it [thetruck ]. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrummettand Hutchens returned to the yard with theunloaded truck only 5 or 10 minutes after Chumley.35Thus, according to Chumley's testimony, Hutchens andBrummettwould have had to unload the fully loaded truckin 10 minutes or less. This in my view was a physicalimpossibility. The load, as previously noted, consisted of72 bundles each weighing 80 pounds. Half the load (36bundles) had to be placed on the rear porch, a distance of25 to 30 feet from the truck. This required 36 trips from thetruck to the porch with an 80-pound load, and a likenumber of return trips to the truck to pick up the nextbundle. The other half of the load had to be unloaded andplaced in front of the house, and thus obviously consumedless time.Hutchens testified that the entire unloadingprocess took about one-half hour. This appears plausibleand reliable and I credit it. Moreover, Hutchens' testimonyin this regard accords substantially with the length of timehe and Brummett were away together from the Respon-dent's yard.36 All of the foregoing, including Chumley'sevasions and equivocations at the hearing, persuade me toplace no credence whatsoever either in his testimony thathe saw Brummett and Hutchens loafing on the shingles atthe jobsite, that they did not begin to unload the truck untilhe passed them at 12:20 p.m., or that they unloaded 72bundlesin lessthan 10 minutes.37Inot only disbelieve Chumley's testimony that he sawHutchens and Brummett loafing at the delivery site of theshingles, but also I am persuaded that no credence can beplaced in Genb's testimony that they were fired,inter aha,for loafing. In this regard, I note that by 2 p.m. on April 26,Geib's so-called "investigation" assertedly had disclosedthat:Brummett had not received permission either fromKane or Chumley to help Hutchens with the delivery of theshingles; 38Kane had been told by Brummett thatHutchens had advised him that he had been authorized byKane to take Brummett with him; and Hutchens andBrummetthad been seen loafing by Chumley at thelobsite.Geib thus then had in his possession all the information forwhich he assertedly subsequently fired Hutchens andBrummett after they had worked several hours on thefollowing day. The only additional information needed byGeib to complete his so-called investigation was to askBrummettand Hutchens for their "side of it." Both wereavailable in the yard for questioning about the delivery.Yet Geib did not question them, allegedly because he was"too busy." I note, however, that according to his owntestimony,Geib was not too busy to repeatedly questionChumley, Kane, and employee McCord. I therefore regardas implausible, and place no credence in, Geib's explana-35Geib testified that he saw them return to the yard at 12.30 p in , andboth his and Chumley's pretrial affidavits (G C Exhs 6 and 10,respectively) accord with Geib's testimonyin this regardHutchenstestifiedthat he andBrummettreturned about 12:35 p in36They wereawaytogether from 11:50 a in to 12 35 p.m, a total of 45minutesAllowing 10 minutes for driving to and from the jobsite, they spentjust 35 minutes to unload the 72 bundles37When Chumley was asked on cross-examinationhow much time itshould havetaken Brummettand Hutchens to unloadthe shingles, histestimony was a masterpiece of evasion and attemptedobfuscationFirst, hetestified that he had "no idea" how long it should take. He then was shownhis pretrial affidavit in which he stated that one employee generally unloadsshingles in 20 minutes, and was asked if he stillmaintainedthat he didn'tknow how long it takes to unload 24 squaresof shinglesHe responded, "Ition for his failure to promptly question Brummett andHutchens about this incident, and for his failure toadmonish, reprimand, and/or fire them until late in thefollowing morning. I note, moreover, that according to hisown testimony, when Geib finally got around to firingHutchens and Brummett the following day, he did not askHutchens for any explanation for his allegedly unauthor-ized conduct the previous day, and he said nothing toeither Hutchens or Brummett that might indicate that theirdischargewas based on loafing while delivering theshingles.39I regard as aptly descriptive of the testimony of Geib andChuniley, the words of Judge Learned Hand inDyer v.MacDougall,201F.2d 265, 269 (C.A. 2), quoted withapproval by the Supreme Court inN.L.R.B. v.WaltonManufacturing Co.,369 U.S. 404, 408:For the demeanor of a witness11.. .may satisfy the tribunal, not only that thewitness' testimony is not true, but that the truth is theopposite of his story; for the denial of one, who has amotive to deny, may be uttered with such hesitation,discomfort, arrogance or defiance, as to give assurancethat he is fabricating, and that, if he is, there is noalternative but to assume the truth of what he denies." Itherefore regard the assertion that these two employeeswere fired for loafing as still another afterthought andpretext dredged up by Geib to conceal the Respon-dent's true motivation for its conduct, the systematicelimination of all its employees who supported theUnion. Accordingly, I find that the Respondent firedHutchens and Brummett because they supported theUnion, and that it thereby engaged in further unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that ithave never unloaded twenty-four squares I don't knowhow long it takes "Later, when he again was questioned aboutwhat he meantby thestatementin his affidavit,he finally testified after furtherevasion and equivocationthat oneemployee can unload 72 bundlesof shingleswithouthelp in 30minutesIregard this, and all of Chumley's testimony,as generallyunworthy of any reliance38Chumley concededly had no authorityto grant such permission; Itherefore do not believe either his, or Geib's, testimonythat he was asked ifhe gave Brummett leave to go.39Moreover,inasmuch as Brummettadmittedly told ForemanKane thatHutchenshad told him he had authorityfrom Kane to take Brummett withhim to unload, I place no credence in Geib's testimony that when he askedBrummettwhy he went with Hutchens,Brummett answered, he "just feltlike going " CASHWAY LUMBER, INC.cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent terminated theemployment of Philip Hines because he gave testimonyagainst it under the Act, and that it also terminated theemployment of Hines, Ralph Perry, Stanley Hutchens, andGary Brummett and thereafter failed and refused toreinstate Stanley Hutchens and Gary Brummett becausethey engaged in union and concerted activities guaranteedby the Act, I will recommend that the- Respondent beordered to offer Hutchens and Brummett immediatereinstatement to their former positions, or, if they nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,and to make Hines, Perry, Hutchens, and Brummett wholefor any loss of earnings they may have suffered by reasonof the discrimination against them by the payment to eachof them of a sum of money equal to the amount henormallywould have earned from the date of histermination to the date of reinstatement, less his netearnings during said period, with backpay computed on aquarterly basis in the manner established by the Board.40Iwill also recommend that the Respondent preserve and,upon request, make available to the Board or its agents, forexamination and copying, all payroll records, socialsecurity payment records, timecards, personnel recordsand reports, and all other records necessary to analyze anddetermine the amounts of backpay due under the terms ofthis recommended remedy.In view of the nature and extent of the unfair laborpractices committed by Respondent, the commission ofother unfair labor practices may reasonably be anticipated.Iwilltherefore recommend that the Respondent beordered to cease and desist from "in any other manner"infringing upon rights guaranteed to employees by Section7 of the Act, in addition to the manner in which thoserights were found to have been violated herein.41Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Cashway Lumber, Inc., is an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of theAct.2.Chauffeurs, Teamsters, Warehousemen and HelpersLocal Union 135, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By discriminating against Philip Hines, Ralph Perry,StanleyHutchens, and Gary Brummett by terminatingtheir employment and by failing and refusing to reinstateHutchens and Brummett to their former positions becauseof their support of the Union, because they engaged inconcerted activities protected by the Act, and because'O'F W WoolworthCompany,90 NLRB 289, backpay shall include thepayment of interest at the rate of 6 percent per annum to be computed inthemanner set forth inIsisPlumbing&Heating Co,138NLRB 71641N LR B v EntwistleMfg Co,120 F 2d 532, 536 (C A 4)42 In the event no exceptions are filed as provided by Sec.102 46 of the389Hines gave testimony against it under the Act, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3), (4), and (1)of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,I hereby issue the following recommended: 42ORDERRespondent, Cashway Lumber, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstemployees for giving testimony under the Act.(b) Discouraging membership in and activities on behalfofChauffeurs,Teamsters,Warehousemen and HelpersLocal Union 135, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or ofany other labor organization, by discriminating in regardto hire or tenure of employment or any term or conditionof employment.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistChauffeurs, Teamsters, Warehousemen and Helpers LocalUnion 135, International _ Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from engaging in such activities, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by Section 8(a)(3)of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer Stanley Hutchens and Gary Brummett immedi-ate and full reinstatement to their former jobs or, if they nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privilegespreviously enjoyed, and make them and Philip Hines andRalph Perry whole for any loss of pay they may havesuffered as a result of the discrimination against them inthe manner provided in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and determine the amounts ofRules and Regulations of the National LaborRelationsBoard, the findings,conclusions, and recommended Orderhereinshall, as providedinSec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and allobjectionsthereto shall bedeemed waived for all purposes 390DECISIONSOF NATIONALLABOR RELATIONS BOARDbackpay and other reimbursement due under the terms ofthis recommended Order.(c)Post at its yard in Muncie, Indiana, copies of thenoticemarked "Appendix."43 Copies of said notice, onforms provided by the Regional Director for Region 25,after being duly signed by Respondent, shall be posted byitfor a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of the receipt of thisOrder, what steps have been taken to comply herewith.IFURTHER ORDER that the complaints herein be dis-missed insofar as they allege violations of the Act otherthan those found above.43 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and we intendto carry out the Order of the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT discharge or otherwise discriminateagainst any employee for giving testimony under theAct.WE WILL NOT discourage union activity or member-ship in Chauffeurs, Teamsters,Warehousemen andHelpers Local Union 135, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and HelpersofAmerica, or any other labor organization, bydiscriminating against you if you choose to engage inunion activity or join that Union or any other union.Inasmuch as it was decided that we violated the Actby terminating the employment of Philip Hines becausehe gave testimony against us, and that we also violatedtheAct by terminating the employment of Hines,Ralph Perry, Stanley Hutchens, and Gary Brummettbecause they engaged in union and protected activities,and inasmuch as only Hines and Perry have beenreinstated by us, WE WILL offer Stanley Hutchens andGary Brummett full reinstatement to their former jobs,and WE WILL reimburse all four of them for any lossthey suffered because we fired them.WE WILL respect your rights to self-organization, toform, loin, or assist any labor organization, or tobargain collectively in respect to terms or conditions ofemployment through Chauffeurs, Teamsters,Ware-housemen and Helpers Local Union 135, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any representative of yourchoice, or to refrain from such activity, and WE WILLNOT interfere with, restrain, or coerce our employees inthe exercise of these rights.You and all our employees are free to become membersof any labor organization, or to refrain from doing so.DatedByCASHWAY LUMBER, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 614 ISTA Center, 150 WestMarket Street, Indianapolis, Indiana 46204, Telephone317-633-8921.